Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
During a telephone conversation with Steven M. Koehler on September 1, 2021, an election was made with no traverse for Species 1 corresponding to Figure 3A.  Species 1 was identified as Figures 3A-3E, 6A-8C, and 9A-9B,  with Claims 1-6, 11-13 reading on Species 1.  Species 2 corresponded to Figs. 4A-4B, 8; and Species 3 corresponded to Figs. 5A-5B.  Figs. 1-2 and 11 are generic.
Claims 7-10 and 14 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim.

Response to Amendment
 The Amendment, filed August 9, 2022, has been entered.  Claims 1-6, 11-13, and 15-20 remain pending in the application.  Claims 7-14 are withdrawn.  Although claim 14 is currently withdrawn, it would be allowable if Claim 11 (which is currently in condition to be allowed) is rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 11 recites the limitation "the mounting element" in claim 11.  There is insufficient antecedent basis for this limitation in the claim.  Claims 12-14 are also rejected because they depend from claim 11.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2 and 6 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Huyer (US4877285).
Regarding claim 1, Huyer discloses a guide assembly (8; Fig. 1) for a moveably arranged closure member (3; Fig. 3) of an open-roof system of a vehicle (Col. 1 lines 1-12), the closure member having a closed position (Fig. 3), in which the closure member covers an opening (1; Fig. 7) in a roof (2; Fig. 7) of the vehicle, and an open position (Fig. 8), in which the opening is at least partly uncovered, the guide assembly comprising: a guide (8; Figs. 1-2) extending in a longitudinal direction of the vehicle; a mounting element (25/12; Fig. 3, Col. 3 lines 64-67) for mounting the closure member; a first support mechanism (27; Figs. 3, 5, Col. 3 lines 64-67) operatively coupled to the mounting element, wherein the first support mechanism slidably supports the mounting element in the guide; a second support mechanism (9/44/45; Figs. 1-3) coupled to the guide and comprising a support element (11 with 9/44/45; Figs. 1-4, Col. 3 lines 3-6) slidably supporting the mounting element, the second support mechanism being configured for moving the mounting element in a tilt direction to a tilted position (Figs. 9-13), the tilt direction being substantially perpendicular to the longitudinal direction (Fig. 13, Col. 9 lines 8-19); and a release mechanism (47; Figs. 5-8) configured to release the mounting element from at least one of the first support mechanism and the second support mechanism (9/44/45) and to remount ( bolts 11 and 26 and can be used as release mechanism when bolt is removed) the mounting element.
Regarding claim 2, Huyer discloses the guide assembly according to claim 1, and further comprising: a locking mechanism (40; Fig. 2, Col. 5 lines 1-9) arranged in the guide (8; Fig. 2) and operatively coupled to the second support mechanism (9/44/45) for operating the second support mechanism and locking the second support mechanism in the tilted position (Fig. 13), wherein the guide assembly is configured to operate the locking mechanism when moving the first support mechanism between the closed position and an intermediate position, the opening being partly covered by the closure member in the intermediate position (Col. 2 lines 36-43).
Regarding claim 6, Huyer discloses according to claim 2, and further comprising an operating slider (10; Fig. 5, Col. 3 lines 1-6), slidably arranged slidably arranged in the guide, the operating slider comprising a locking cam (20; Fig. 5, Col. 3 lines 36-41) configured to operate the locking mechanism, wherein the locking cam is displaceable (compare Figs 5 and 13) from an operable position to an inoperable position, wherein in the operable position the locking cam is arranged to engage an operating surface of the locking mechanism (Fig. 13) and in the inoperable position is arranged to not engage the operating surface of the locking mechanism (Fig. 5).  

Allowable Subject Matter
Claims 15-20 allowed.
Claims 11-13 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is an examiner’s statement of reasons for allowance: With respect to independent claims 11 and 15, prior art of record doesn’t teach, suggest, or render obvious the total combination of the recited structures, including the following allowable subject matter:  “wherein the closure member returns to the desired position relative to the fixed roof without performing readjustment of the closure member on the mounting element”.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Claims 3-5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  With respect to independent claims 11 and 15, prior art of record doesn’t teach, suggest, or render obvious the total combination of the recited structures, including the following allowable subject matter
Claim 3:  “the release mechanism is configured for rendering the locking mechanism temporarily inoperable for enabling to move the first support mechanism towards the closed position without operating the second support mechanism and to thereby slidably releases the mounting element from the second support mechanism”.
Claim 4-5:  Both claims 4 and 5 depend from claim and therefore are also objected to as being allowed.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Geurts et al. (US20130161983A1) teaches a locking mechanism arranged in the guide and operatively coupled to the second support mechanism for operating the second support mechanism and locking the second support mechanism in the tilted position.
Godet (FR2970439A1) teaches closure member adjustably mountable to the sunroof bracket.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOYCE EILEEN HILL whose telephone number is (313)446-6654.  The examiner can normally be reached on M-F 7 a.m. - 3 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenn Dayoan can be reached on (571) 272-6659.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Dennis H Pedder/Primary Examiner, Art Unit 3612   

/J.E.H./Examiner, Art Unit 3612